EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert M. Boyd on March 4, 2021.

The application has been amended as follows:  In the last line of claim 1, the phrase 
--from a perimeter edge of the blanket-- has been inserted after the term “distance”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a weighted blanket comprising the particular construction and 

distinct material composition of the inner layer as explicitly recited in independent claims 1, 15 and 18.  As demonstrated by the cited prior art references, most conventional weighted blankets typically comprise top and bottom fabric layers enclosing a plurality of weighted elements therebetween, wherein the weighted elements are in the simple form of beads or pellets, as opposed to the use of an inner layer which is a continuous sheet of a core material, wherein the core material includes a base polymer material and a filler material, and further wherein the core material has a density between 0.6 grams per cubic centimeter and 10 grams per cubic centimeter and wherein the filler material has a higher density than the base polymer material, as specifically claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673